WOODLEY, Judge.
This is a habeas corpus proceeding originally instituted in this Court attack*958ing petitioner s conviction and life sentence for swindling over $50 (Art. 63 P.C.) in Hardin County on January 11, 1938 as void for the reason that he was an indigent and had no counsel.
A similar petition complaining that he was not represented by counsel was denied on January 6, 1958, under authority of Betts v. Brady, 316 U.S. 455, 62 S.Ct. 1252, 86 L.Ed. 1595, and Parsons v. State, Tex.Cr.App., 218 S.W.2d 202.
Petitioner relies upon Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799, decided in 1963, which specifically overruled Betts v. Brady.
The undisputed facts showing that appellant, an indigent, was tried without counsel and without waiving his right to counsel, petitioner is entiled to relief under the Supreme Court’s holding in Gideon v. Wainwright, supra.
The writ is granted; petitioner is ordered released from further confinement under the life sentence in Cause No. 3775 in District Court of Hardin County and it is ordered that he be remanded to custody of the Sheriff of Hardin County to answer the indictment in said cause.